Citation Nr: 1147252	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  01-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for major depression from April 15, 1981, to March 13, 1994.

2. Entitlement to an initial rating in excess of 50 percent for major depression from March 14, 1994.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2002, the Veteran and her spouse testified before the undersigned Veterans Law Judge at a hearing held at the RO.  The Board remanded the appeal for further procedural and evidentiary development in June 2003 and again in November 2008.  

When this matter was again before the Board in June 2010, the Board denied the Veteran's claims of entitlement to an initial compensable rating for major depression from April 15, 1981, to March 13, 1994; entitlement to an initial rating in excess of 50 percent for major depression from March 14, 1994; and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 order, the Court granted the parties' Joint Motion to Vacate and Remand, vacating the Board's June 2010 decision and remanded the case for compliance with the terms of the joint motion.

In November 2011, additional relevant medical and lay evidence was submitted directly to the Board.  The submission was accompanied by a statement from the veteran's representative waiving consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  However, as discussed more thoroughly below, as the issues must be remanded for additional development in addition to obtaining outstanding VA treatment records, the AOJ will have an opportunity to consider the evidence in the first instance.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for major depression from April 15, 1981, to March 13, 1994; entitlement to an initial rating in excess of 50 percent for major depression from March 14, 1994; and entitlement to a TDIU.

As noted above, in an April 2011 order, the Court granted the parties' April 2011 Joint Motion to Vacate and Remand, vacating the Board's June 2010 decision, and remanded for compliance with the terms of the Joint Motion to Vacate and Remand.  The parties, in the April 2011 Joint Motion to Vacate and Remand, agreed that additional relevant treatment records had been identified and had not been obtained and associated with the claims file prior to the Board's decision.  In addition, the parties agreed that the Board did not provide adequate reasons and bases in determining that a compensable evaluation was not warranted for the period prior to March 14, 1994.  The parties agreed that the Board did not consider whether the examination of March 1999 and June 1999 and statements of record provide adequate evidence to assign a compensable evaluation for that time period.  In addition, the parties agreed that the Board did not adequately consider whether the evidence required VA to obtain a retrospective medical opinion regarding the severity of the Veteran's disability during the period prior to March 14, 1999.

The Board notes that the Veteran's representative, in a statement received in November 2011, reported that he sent that the additional treatment records found to be necessary for adjudication by the parties to the Joint Motion to Vacate and Remand to the Board via overnight mail.  Subsequently, copies of additional VA treatment records were received from the Veteran's representative.  However, as the claims file reveals treatment records dated through September 2006 and the VA treatment records submitted by the Veteran's representative are dated May 2009 to September 2011, it is unclear whether the submitted records represent all available and unassociated VA treatment records.

Therefore, to comply with the Court's April 2011 order granting the parties' Joint Motion to Vacate and Remand, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  The Board finds that it must remand the claims for additional treatment records to be obtained and associated with the claims file.

In the April 2011 Joint Motion to Vacate and Remand the parties agreed that the Board did not adequately consider the reports of the Veteran's psychiatric symptoms in her service treatment records, the examination reports dated in March 1999 and June 1999, and in lay statements in determining that the Veteran was not entitled to a initial compensable evaluation for the period prior to March 14, 1994.  The parties further agreed that the Board did not adequately consider whether a retrospective examination was necessary to assess the severity of the Veteran's disability during the period prior to March 14, 1994.

Subsequent to the April 2011 Court order granting the Joint Motion to Vacate and Remand, the Veteran's representative submitted an examination report regarding the Veteran dated in November 2011.  The private examiner indicated that he had reviewed the "medical records, service records, and additional information regarding the pending VA claim for [the Veteran]."  The private examiner found that the Veteran's psychiatric disorders could not be adequately separated.  The Board notes that while the private examiner indicated that he had reviewed all of the records and the private examination report reveals general references to the "medical records," there is no specific reference to the findings in the prior examination reports, including those dated in June 1981, March 1999, and June 1999.  The Board further notes that although a VA examiner in March 2009 separated the Veteran's disease processes in rendering an opinion regarding the severity of the Veteran's service-connected psychiatric disability; the private examiner, in stating he was unable to understand VA's attempt to separate the disease processes, did not discuss the VA examiner's rationale.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  A "retrospective medical opinion may be necessary and helpful" in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (noting that the duty to provide a medical examination is not automatic and is triggered when the evidence indicates "the existence of a medical question"). 

The Board finds that the evidence is insufficient for an adequate determination regarding the severity of the Veteran's disability for the period prior to March 14, 1994.  As such, the Board finds it necessary to obtain a retrospective medical opinion.

The most recent VA examination evaluating the Veteran's psychiatric disorder was performed in March 2009.  Since that time, the Veteran has received additional psychiatric treatment from VA and, as ordered above, the records regarding this treatment are to be obtained and associated with the claims file.  In addition, since the March 2009 examination, the Veteran underwent a private psychiatric examination wherein the examiner identified more severe symptoms than those noted in the March 2009 examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her psychiatric disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, the Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As additional treatment records have been identified and as the Board has ordered above that these treatment records be obtained and associated with the claims file, it is necessary to afford the Veteran another VA medical examination.

The Veteran also seeks entitlement to a TDIU.  As the outcome of the appeals of the evaluations of the Veteran's service-connected major depression may impact on the claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the claims for higher evaluations for major depression are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA medical records pertaining to the Veteran that are dated since September 2006.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, extent and severity of her psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner must, after review of the claims file render an opinion regarding the severity of the Veteran's service-connected psychiatric disability for the period prior to March 14, 1994.  The examiner should discuss the reported symptomology regarding the period prior to March 14, 1994, including the symptoms related in prior VA treatment records, prior medical examination reports, and the lay statements regarding the time period in question, regardless of the date the records were generated and including those that precede and post date the determination.  The examiner should comment upon the private medical examination report dated in November 2011.  The examiner should attempt to disassociate symptomatology from any nonservice-connected psychiatric disorders, if present, during the period prior to March 14, 1994.  If the symptomatology cannot be disassociated, the examiner should so state and explain why.  For the period prior to March 14, 1994, the examiner is also asked to include a Global Assessment of Functioning (GAF) score and an explanation of what the score represents and comment on her the level of social and occupational related to her service-connected psychiatric disability.

The examiner should also indicate whether, and the extent to which, for the period prior to March 14, 1994, the Veteran's psychiatric disability impaired her ability to work, to include whether it rendered her incapable of doing so. 

In addition, the examiner is asked to assess the severity of the Veteran's service-connected major depression, for the period beginning March 14, 1994.  The examiner should attempt to disassociate any current symptomatology from any nonservice-connected psychiatric disorders, if present.  If the symptomatology cannot be disassociated, the examiner should so state and explain why.  The examiner is also asked to include a GAF score and an explanation of what the score represents and comment on the Veteran's social and occupational impairment related to her service-connected psychiatric disability. 

Thereafter, the examiner should opine as to whether, without regard to her age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected psychiatric disability, and any additional disorder for which service connection has been granted, renders her unable to secure or follow a substantially gainful occupation.


All findings and conclusions should must be supported with a complete rationale and set forth in a legible report. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

